Name: Commission Regulation (EEC) No 533/89 of 28 February 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 3 . 89 Official Journal of the European Communities No L 59/13 COMMISSION REGULATION (EEC) No 533/89 of 28 February 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 March 1 989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p, 26. (2) OJ No L 355, 17. 12. 1987, p. 19. No L 59/14 Official Journal of the European Communities 2. 3. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 0701 90 51 0701 90 59 0702 00 10 0702 00 90 New potatoes Tomatoes 31,84 86,01 1 388 3 751 258,09 697,27 66,18 178,81 225,60 609,49 5 563 15 029 24,82 67,06 48 784 131 797 74,71 201,86 20,59 55,65 1.30 1.40 1.50 1.60 1.70 1.80 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages 10,30 143,74 33,95 24,64 44,76 38,06 449 6 268 1 484 1 063 1 931 1 659 83,49 1 165,21 275,54 194,92 355,63 308,56 21,41 298,80 70,85 50,89 92,23 79,12 72,98 1 018,51 241,09 171.59 312.60 269,72 1 799 25 115 5 907 4055 7 362 6 651 8,03 112,06 26,53 19,14 34,82 29,67 15 782 220 243 51655 37 482 68 116 58 324 24,17 337,32 79,99 57,16 103,74 89,33 6,66 93,00 21,70 17,15 31,19 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 95,50 4164 774,16 198,52 676,70 16 686 74,45 146 329 224,12 61,78 1.100 1.110 1.120 1.130 1.140 1.150 1.160 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 0708 10 10 0708 10 90 Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) 36,43 92,74 42,19 35,70 119,19 87,85 237,95 1 588 4 044 1 839 1 556 5 197 3 831 10 376 29534 751,77 342,02 289,42 966,20 712,14 1 928,84 75,73 192,78 87,70 74,22 247,77 182,62 494,63 258,16 657,13 298,96 252,98 844,56 622,49 1 686,01 6 366 16 204 7 372 6 238 20 826 15 350 41 575 28,40 7230 32,89 27,83 92,92 68,49 185,50 55 824 142 097 64 648 54 705 182 628 134 606 364 581 85,50 217,63 99,01 83,78 279,71 206,16 558,39 23,57 60,00 27,29 23,09 77,11 56,83 153,94 1.170 1.180 1.190 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 Beans (Vigna spp, Phaseolus spp.) Broad beans Globe artichokes 238,92 65,70 95,73 10 418 2 865 4 174 1 936,74 532,61 776,01 496,66 136,58 199,00 1 692^2 465,55 678,32 41 746 11 480 16 726 186,26 51,22 74,63 366 076 100 672 146 679 560,68 154,19 224,65 154,57 42,50 61,93 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 Asparagus :  green  other 568,49 185,53 24 790 8 111 4 608,20 1 505,43 1 181,73 387,09 4 028,06 1 317,21 99 329 32275 443,19 144,98 871 024 282 223 1 334,07 437,07 367,79 118,61 1.210 1.220 1.230 1.240 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers 152,27 46,64 660,65 81,54 6 640 2 034 28 685 3 555 1 234,34 378,1 1 5 25036 661,01 316,53 96,96 1 368,47 169,51 1 078,94 330,51 4 657,88 577,79 26 605 8 150 110 953 14 248 118,71 3636 510,76 63,57 233 310 71 469 1 022 231 124 942 357,34 109,46 1 542,93 191,36 98,51 30,17 43730 52,75 1.250 1260 1.270 2.10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh 31,44 58,70 81,99 71,58 1 371 2 560 3 573 3 124 254,86 475,90 658,40 57739 65,35 122,04 170,36 149,21 222,78 415,98 582,01 508,93 5 493 10 257 14 177 12 383 24,51 45.76 63,82 55.77 48 173 89 953 125 542 109 540 73,78 137,77 192,34 168,40 20,34 37,98 53,17 45,76 220 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 40,14 1 750 325,38 83,44 284,42 7013 31,29 61 502 94,19 25,97 2.30 2.40 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 Pineapples, fresh Avocados, fresh 46,72 184,59 2 037 8 049 378,75 1 49635 97,12 383,72 331,07 1 307,97 8 164 32 253 36,42 143,91 71 591 282 835 109,65 433,19 30,23 119,43 2.50 2.60 2.60.1 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 181,26 45,05 7 904 1 964 1 469,33 365,18 376,79 93,64 1 284,35 319,20 31 671 7 871 141,31 35,12 277 728 69 025 425,37 105,72 117,27 29,14 2. 3 . 89 Official Journal of the European Communities No L 59/15 Code GN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovaiis, Trovita and Hamlins 35,28 1 538 286,04 73,35 250,03 6 165 27,51 54 067 82,81 22,83 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 21,73 948 17534 4531 154,55 3 760 16,93 33 265 51,13 13,89 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 56,52 2 465 458,23 1 17,51 400,54 9 877 44,07 86 613 132,65 36,57 2.70.2 ex 0805 20 30  Monreales and Satsumas 34,73 1 514 281,53 72,19 246,09 6 068 27,07 53 215 81,50 22,47 2.70.3 2.70.4 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90  Mandarins and Wilkings  Tangerines and others 33,78 58,75 1 473 2 562 273,88 476,25 70,23 122,13 239,40 416,29 5 903 10 265 26,34 45,80 51 768 90 020 79,28 137,87 21,86 38,01 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 34,21 1 491 277,33 71,12 242,42 5 977 26,67 52 421 80,28 22,13 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 208,36 9 086 1 688,99 433,13 1 476,36 36 405 162,43 319 247 488,96 134,80 2.90 ll Grapefruit, fresh : l \ \ \ l 2.90.1 ex 0805 40 00  white 36,90 1 609 299,12 76,70 261,46 6 447 28,76 56 539 86,59 23,87 2.90.2 ex 0805 40 00  pink 53,05 2 313 430,06 110,28 375,92 9 269 41,36 81 289 124,50 34,32 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 146,24 6 377 1 185,48 304,00 1 036,23 25 552 114,01 224 075 343,19 94,61 2.110 0807 10 10 Water-melons 13,01 565 103,78 26,98 91,95 2 192 10,05 20 118 30,42 8,53 2.120 Melons (other than water ­ melons) \ || \ \ 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 84,86 3 700 687,89 176,40 601,29 14 827 66,15 130 023 199,14 54,90 2.120.2 ex 0807 10 90  Other 227,75 9 931 1 846,21 473,44 1 613,79 39 794 177,55 348 965 534,47 147,35 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 49,52 2 159 401,41 102^4 350,88 8 652 38,60 75 874 116,21 32,03 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 77,51 3 380 628,35 161,13 549,25 13 544 60,43 118 769 181,90 50,15 2,150 0809 10 00 Apricots 163,41 7 144 1 325,90 340,93 1 160,13 28 426 127,69 248 566 384,95 104,46 2.160 0809 20 10 0809 20 90 Cherries 142,33 6 213 1 148,11 296,70 1 011,97 24 623 110,90 217814 334,85 90,99 2.170 ex 0809 30 00 Peaches 123,66 5 392 1 002,45 257,07 876,25 21 607 96,41 189 480 290,21 80,01 2.180 ex 0809 30 00 Nectarines 107,06 4 668 867,90 222,56 758,64 18 707 83,47 164 048 251,25 69,27 2.190 0809 40 1 1 0809 40 19 Plums 100,57 4 385 815,27 209,07 712,63 17 573 78,40 154 099 236,02 65,07 2.200 0810 10 10 0810 10 90 Strawberries 322,49 14 062 2 614,14 670,37 2 285,04 56 347 251,41 494114 756,79 208,64 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 193,15 8 445 1 567,23 402^8 1 371,28 33 600 150,93 293 809 455,01 123,48 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 150,31 6 554 1 218,43 312,45 1 065,04 26 263 117,18 230 303 352,73 97,24 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 13538 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 105,42 4 597 854,57 219,15 746,99 18 420 82,18 161 529 247,40 68,20 2.250 ex 0810 90 90 Lychees 290,66 12 674 2 356,13 604,21 2 059,51 50 786 226,59 445 346 682,09 188,05